274 S.W.3d 495 (2008)
STATE of Missouri, Respondent,
v.
Andre A. DOWELL, Appellant.
No. ED 89947.
Missouri Court of Appeals, Eastern District, Division Three.
November 12, 2008.
*496 Michelle M. Rivera, St. Louis, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Karen L. Kramer, Jefferson City, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Andre Dowell ("Defendant") appeals from the judgment of the trial court entered following a jury verdict convicting him of tampering in the first degree, a class C felony. The trial court sentenced Defendant as a prior and persistent offender to a term of ten years' imprisonment in the Missouri Department of Corrections.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).